         

Exhibit 10.2
Lone No. 68890396
INTERCREDITOR AGREEMENT
          THIS INTERCREDITOR AGREEMENT (this “Agreement”), dated as of June 22,
2010 is made among Solar Tax Partners 1, LLC, a California limited liability
company (“Borrower”), Umpqua Lender, an Oregon corporation (“Lender”), Solar
Power, Inc., a California corporation (“Creditor”) and HEK Partners, LLC, a
California limited liability company (“Maker”).
RECITALS
     A. Creditor and Borrower are parties to that certain Engineering,
Procurement and Construction Agreement dated September 30, 2009 (the “EPC”),
pursuant to which Creditor constructed and delivered to Borrower a photovoltaic
solar generating facility (the “Generating Facility”). In consideration for the
construction of the Generating Facility, Borrower agreed to pay certain sums to
Creditor.
     B. Maker is the manager of Borrower. As part of Maker’s capital
contribution to Borrower, Maker agreed to assume a portion of Borrower’s
obligations to Creditor under the EPC. Maker’s obligation to Creditor in this
regard is evidenced by a Promissory Note dated December 22, 2009 in the original
principal amount of Three Million Six Hundred Thirty Thousand One Hundred
Sixty-Four and 00/100 Dollars ($3,630,164.00) (the “Subordinated Note”). The
Subordinated Note is unsecured. In connection with Creditor’s acceptance of the
Subordinated Note from Maker, Creditor has executed and delivered a release of a
portion of Borrower’s payment obligations to Creditor under the EPC pursuant to
Section 8.10 of the Amended and Restated Operating Agreement of Borrower.
     C. Borrower and Lender are parties to a Loan Agreement dated as of June _,
2010 (as it may be amended, modified, renewed, extended or replaced from time to
time, the “Senior Loan Agreement”), pursuant to which Lender has agreed to
extend a loan in the original principal amount of Nine Million Nine Hundred
Fifty Thousand and 00/100 Dollars ($9,950,000.00) to Borrower (the “Senior
Loan”). The Senior Loan is also evidenced by a Promissory Note of even date with
the Senior Loan Agreement in the original principal amount of Nine Million Nine
Hundred Fifty Thousand and 00/100 Dollars ($9,950,000.00) (the “Senior Note”).
     D. It is a condition to Lender’s willingness to make the Senior Loan and to
accept the Senior Note that Creditor execute and deliver this Agreement to
provide for the subordination of Maker’s obligations to Creditor under the
Subordinated Note to the payment and performance of Borrower’s obligations to
Creditor under the Senior Note and the other Senior Loan Documents. Upon the
terms and subject to the conditions set forth in this Agreement, Creditor has
agreed to the subordination of Borrower’s indebtedness to it. Creditor will
derive substantial direct and indirect value from Lender’s making the Loan to
Borrower, in that Loan funds will be applied by Borrower to pay a portion of the
indebtedness owed by Borrower to Creditor under the EPC.
     Whereupon, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
SECTION 1. Definitions; Interpretation.
     (a) Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
     “Creditor Collateral” means any property now existing or hereafter acquired
(including any property of Borrower) which may at any time be or become subject
to a security interest, lien, charge or encumbrance of any kind (collectively, a
“Lien”) in favor of any Creditor securing payment and performance of the
Subordinated Debt.
Intercreditor Agreement
HEK Note

1



--------------------------------------------------------------------------------



 



Lone No. 68890396
     “Senior Debt” means all indebtedness, liabilities and other obligations of
Borrower to Lender, whether created under, arising out of or in connection with
the Senior Loan Documents or otherwise, including all interest accrued thereon,
all fees (including attorneys fees) due under the Senior Loan Documents and all
other amounts payable by Borrower to Lender thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined.
     “Senior Loan Documents” means the Senior Loan Agreement, the Senior Note
and all other contracts, agreements, instruments and other documents (including
all amendments, modifications and supplements thereto) executed and delivered in
connection with the Senior Loan at any time.
     “Subordinated Debt” means all indebtedness, liabilities and other
obligations of Maker to Creditor, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including all principal on the
Subordinated Note, all interest accrued thereon, all fees and all other amounts
payable by Maker to Creditor under or in connection with the Subordinated Note
and any other documents or instruments related thereto.
     “Subordinated Debt Payment” means any payment or distribution by or on
behalf of Maker, directly or indirectly, of assets of Maker of any kind or
character, whether in cash, property or securities, including on account of the
purchase, redemption or other acquisition of Subordinated Debt, as a result of
any collection, sale or other disposition of collateral, or by setoff, exchange
or in any other manner, for or on account of the Subordinated Debt.
     (b) Interpretation. In this Agreement, except to the extent the context
otherwise requires:
          (i) Any reference in this Agreement to an Article, a Section, a
Schedule or an Exhibit is a reference to an article hereof, a section hereof, a
schedule hereto or an exhibit hereto, respectively, and to a subsection hereof
or a clause hereof is, unless otherwise stated, a reference to a subsection or a
clause of the Section or subsection in which the reference appears.
          (ii) The words “hereof,” “herein,” “hereto,” “hereunder” and the like
mean and refer to this Agreement as a whole and not merely to the specific
Article, Section, subsection, paragraph or clause in which the respective word
appears.
          (iii) The meaning of defined terms shall be equally applicable to both
the singular and plural forms of the terms defined.
          (iv) The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”.
          (v) References to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications thereto.
          (vi) References to statutes or regulations are to be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation referred to.
          (vii) The captions and headings are for convenience of reference only
and shall not affect the construction of this Agreement.
Intercreditor Agreement
HEK Note

2



--------------------------------------------------------------------------------



 



Lone No. 68890396
SECTION 2. Agreement of Subordination.
     (a) Subordination to Payment of Senior Debt. All payments on account of the
Subordinated Debt shall be subject, subordinate and junior, in right of payment
and exercise of remedies, to the extent and in the manner set forth herein, to
the prior payment in full in cash or cash equivalents of the Senior Debt.
     (b) Subordination of Liens. The Subordinated Debt is, and at all times
shall remain, unsecured. In the event, however, that Creditor acquires or
obtains a Lien of any kind on any Creditor Collateral, then all Liens of any
Creditor on any Creditor Collateral shall be subject, subordinate and junior in
all respects and at all times to the Liens now or hereafter existing of Lender
therein, regardless of the time or order of attachment or perfection of such
Liens, the time or order of filing of financing statements, the acquisition of
purchase money or other Liens, the time of giving or failure to give notice of
the acquisition or expected acquisition of any purchase money or other Liens, or
any other circumstances whatsoever.
SECTION 3. Payments on Subordinated Debt.
     (a) Permitted Payments. Prior to the occurrence of any Event of Default (as
defined in the Senior Loan Documents),Maker may make, and Creditor shall be
entitled to accept and receive, only regularly scheduled payments on account of
principal of and interest on the Subordinated Debt, in accordance with the terms
of the Subordinated Note. Maker shall in no event make, and Creditor shall in no
event accept or receive, any prepayments on account of the Subordinated Debt.
     (b) No Payment Upon Senior Debt Defaults. Upon the occurrence of any Event
of Default, and until such Event of Default is cured by Borrower or waived by
Lender, Maker shall not make, and Creditor shall not accept or receive, any
Subordinated Debt Payment.
SECTION 4. Subordination of Remedies. As long as any Senior Debt shall remain
outstanding and unpaid, Creditor shall not, without the prior written consent of
Lender:
     (a) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of any of the Subordinated Note; or
     (b) exercise any rights under or with respect to (i) any guaranties of the
Subordinated Debt, or (ii) any Creditor Collateral, including causing or
compelling the pledge or delivery of any Creditor Collateral, any attachment of,
levy upon, execution against, foreclosure upon or the taking of other action
against or institution of other proceedings with respect to any Creditor
Collateral, notifying any account debtors of Maker or Borrower, or asserting any
claim or interest in any insurance with respect to Creditor Collateral, or
attempt to do any of the foregoing; or
     (c) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of Creditor to Maker or Borrower
against any of the Subordinated Debt; or
     (d) commence, or cause to be commenced, or join with any creditor other
than Lender in commencing, any Bankruptcy, insolvency or receivership proceeding
against Maker or Borrower; or
     (e) assert that any default by Maker with respect to the Subordinated Debt
has the effect of reviving or reinstating any obligations of Borrower to
Creditor under the EPC.
Intercreditor Agreement
HEK Note

3



--------------------------------------------------------------------------------



 



Lone No. 68890396
SECTION 5. Payment Over to Lender. In the event that, notwithstanding the
provisions of Sections 3 and 4, any Subordinated Debt Payment shall be received
by a Creditor in contravention of such Sections 3 and 4 before all Senior Debt
is paid in full in cash or cash equivalents, such Subordinated Debt Payments
shall be held in trust for the benefit of Lender and shall be paid over or
delivered to Lender for application to the payment in full in cash or cash
equivalents of all Senior Debt remaining unpaid to the extent necessary to give
effect to such Sections 3 and 4, after giving effect to any concurrent payments
or distributions to Lender in respect of the Senior Debt.
SECTION 6. Representations and Warranties. Creditor represents and warrants to
Lender that:
     (a) Organization and Powers. Creditor has all requisite power and authority
to execute, deliver and perform its obligations under this Agreement.
     (b) Authorization; No Conflict. The execution, delivery and performance by
Creditor of this Agreement has been duly authorized by all necessary action of
Creditor and do not and will not contravene the terms of the articles of
incorporation or bylaws under which Creditor was formed and is operating. The
execution, delivery and performance by each Creditor of this Agreement do not
and will not (i) result in a breach of or constitute a default under any
indenture or loan or any other agreement, lease or instrument to which Creditor
is a party or by which it or its properties may be bound or affected, or
(ii) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree or the like binding on or affecting Creditor.
     (c) Binding Obligation. This Agreement constitutes the legal, valid and
binding obligation of Creditor, enforceable against Creditor in accordance with
its terms.
     (d) Consents. No authorization, consent, approval, license, exemption of,
or filing or registration with, any governmental authority, or approval or
consent of any other person or entity, is required for the due execution,
delivery or performance by Creditor of this Agreement.
     (e) No Prior Assignment. Creditor has not previously assigned any interest
in the Subordinated Debt or any Creditor Collateral; no person or entity other
than Creditor owns an interest in the Subordinated Debt or Creditor Collateral
(whether as joint holders of the Subordinated Debt, participants or otherwise);
and the entire Subordinated Debt is owing only to Creditor.
     (f) Independent Investigation. The Creditor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of
Borrower and Maker and of all other matters pertaining to this Agreement and
further acknowledges that it is not relying in any manner upon any
representation or statement of Lender with respect thereto. The Creditor
represents and warrants that it is aware of the terms of the Senior Loan
Documents and that it is in a position to obtain, and it hereby assumes full
responsibility for obtaining, any additional information concerning the
financial condition of Borrower and Maker and any other matters pertinent hereto
or thereto that Creditor may desire. The Creditor is not relying upon or
expecting Lender to furnish to Creditor any information now or hereafter in
Lender’s possession concerning the financial condition of Borrower or Maker, or
any other matter.
Intercreditor Agreement
HEK Note

4



--------------------------------------------------------------------------------



 



Lone No. 68890396
SECTION 7. Certain Agreements of Creditor.
     (a) Not Third Party Beneficiaries. The Creditor understands that there may
be various agreements between Lender and Borrower evidencing and governing the
Senior Debt, and Creditor acknowledges and agree that it is not a third party
beneficiary of such agreements and that Lender shall have no obligation to
Creditor or any other person or entity to exercise any rights, enforce any
remedies, or take any actions which may be available to them under such
agreements.
     (b) No Interference. The Creditor acknowledges that Borrower has granted
Lender a security interest in certain of Borrower’s assets and agrees not to
interfere with or in any manner oppose a disposition of any collateral by Lender
in accordance with applicable law.
     (c) Reliance by Lender. The Creditor acknowledges and agrees that Lender
will have relied upon and will continue to rely upon the subordination
provisions provided for herein and the other provisions hereof in entering into
the Senior Loan Agreement and extending the Senior Loan.
     (d) Waivers. The Creditor waives any and all notice of the incurrence of
the Senior Debt or any part thereof and any right to require marshalling of
assets.
     (e) Obligations of Creditor Not Affected. The Creditor agrees that at any
time and from time to time, without notice to or the consent of Creditor,
without incurring responsibility to Creditor, and without impairing or releasing
the subordination provided for herein or otherwise impairing the rights of
Lender hereunder:
          (i) the time for Borrower’s performance of or compliance with any of
its agreements contained in the Senior Loan Agreement or any other Loan Document
may be extended or such performance or compliance may be waived by Lender;
          (ii) the agreements of Borrower with respect to the Senior Loan
Documents may from time to time be modified by Borrower and Lender for the
purpose of adding any requirements thereto or changing in any manner the rights
and obligations of Borrower and Lender thereunder;
          (iii) the manner, place or terms for payment of Senior Debt or any
portion thereof may be altered or the terms for payment extended, or the Senior
Debt may be increased or renewed in whole or in part;
          (iv) the maturity of the Senior Debt may be accelerated in accordance
with the terms of any present or future agreement by Borrower and Lender;
          (v) any collateral may be sold, exchanged, released or substituted and
any Lien in favor of Lender may be terminated, subordinated or fail to be
perfected or become unperfected;
          (vi) any person or entity liable in any manner for Senior Debt may be
discharged, released or substituted; and
          (vii) all other rights against Borrower, any other person or entity or
with respect to any collateral may be exercised (or Lender may waive or refrain
from exercising such rights).
     (f) Rights of Lender Not to Be Impaired. No right of Lender to enforce the
subordination provided for herein or to exercise its other rights hereunder
shall at any time in any way be prejudiced or impaired by any act or failure to
act by Borrower or Lender hereunder or under or in connection with the other
Senior Loan
Intercreditor Agreement
HEK Note

5



--------------------------------------------------------------------------------



 



Lone No. 68890396
Documents or by any noncompliance by Borrower with the terms and provisions and
covenants herein or in any other Senior Loan Document, regardless of any
knowledge thereof Lender may have or otherwise be charged with.
     (g) Financial Condition of Borrower and Maker. The Creditor shall not have
any right to require Lender to obtain or disclose any information with respect
to: (i) the financial condition or character of Borrower or Maker or the ability
of Borrower to pay and perform Senior Debt; (ii) the Senior Debt; (iii) the
collateral or other security for any or all of the Senior Debt; (iv) the
existence or nonexistence of any guarantees of, or any other subordination
agreements with respect to, all or any part of the Senior Debt; (v) any action
or inaction on the part of Lender or any other person or entity; or (vi) any
other matter, fact or occurrence whatsoever.
SECTION 8. Subrogation.
     (a) Subrogation. Until the payment and performance in full of all Senior
Debt, Creditor shall not have, and shall not directly or indirectly exercise,
rights, if any, that it may acquire by way of subrogation under this Agreement,
by any payment or distribution to Lender hereunder or otherwise. Upon the
payment and performance in full of all Senior Debt, Creditor shall be subrogated
to the rights of Lender to receive payments or distributions applicable to the
Senior Debt until the Subordinated Debt shall be paid in full. For the purposes
of the foregoing subrogation, no payments or distributions to Lender of any
cash, property or securities to which Creditor would be entitled except for the
provisions of Section 3 or 4 shall, as among Borrower, its Creditor (other than
Lender) and Creditor, be deemed to be a payment by Borrower to or on account of
the Senior Debt.
     (b) Payments Over to Creditor. If any payment or distribution to which
Creditor would otherwise have been entitled but for the provisions of Section 3
or 4 shall have been applied pursuant to the provisions of Section 3 or 4 to the
payment of all amounts payable under the Senior Debt, Creditor shall be entitled
to receive from Lender any payments or distributions received by Lender in
excess of the amount sufficient to pay in full all amounts payable under or in
respect of the Senior Debt. If any such excess payment is made to Lender, Lender
shall promptly remit such excess to Creditor for the benefit of Creditor and
Creditor shall then promptly apply such amounts in accordance with the terms of
the Subordinated Note.
SECTION 9. Continuing Agreement; Reinstatement.
     (a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon Creditor until
payment and performance in full of the Senior Debt and termination of Lender’s
obligations under the Senior Loan Agreement. The subordinations, agreements and
priorities set forth herein shall remain in full force and effect regardless of
whether any party hereto in the future seeks to rescind, amend, terminate or
reform, by litigation or otherwise, its respective agreements with Borrower.
     (b) Reinstatement. This Agreement shall continue to be effective or shall
be reinstated, as the case may be, if, for any reason, any payment of the Senior
Debt by or on behalf of Borrower shall be rescinded or must otherwise be
restored by Lender.
SECTION 10. Payments. The Creditor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in Dollars and in same day or immediately available funds, to
Lender at its office located at One Capitol Mall, Suite 600, Sacramento,
California 95814, or to such other office of Lender as Lender from time to time
shall designate in a written notice to Creditor.
Intercreditor Agreement
HEK Note

6



--------------------------------------------------------------------------------



 



Lone No. 68890396
SECTION 11. Transfer of Subordinated Debt. The Creditor may not assign or
transfer its rights and obligations under the Subordinated Note or any interest
in the Subordinated Debt or Creditor Collateral without the prior written
consent of Lender, and any such transferee or assignee, as a condition to
acquiring the Subordinated Note or interest in the Subordinated Debt or Creditor
Collateral shall agree to be bound hereby, in form satisfactory to Lender.
SECTION 12. Amendments of Subordinated Debt. Neither Maker nor Creditor shall,
without the prior written consent of Lender, agree to or permit any amendment,
modification or waiver of any material provisions of the Subordinated Note or
any other agreement relating to any Subordinated Debt (including any amendment,
modification or waiver pursuant to an exchange of other securities or
instruments for outstanding Subordinated Debt) if the effect of such amendment,
modification or waiver is to: (i) increase the interest rate on the Subordinated
Debt or change (to earlier dates) the dates upon which principal and interest
are due thereon; (ii) alter the redemption, prepayment or subordination
provisions thereof; (iii) alter the covenants and events of default in a manner
which would make such provisions more onerous or restrictive to Borrower or any
subsidiary; or (iv) otherwise increase the obligations of Maker in respect of
the Subordinated Debt or confer additional rights upon Creditor which
individually or in the aggregate would be adverse to Borrower, Maker or Lender.
SECTION 13. Obligations of Maker Not Affected. The provisions of this Agreement
are intended solely for the purpose of defining the relative rights against
Borrower and Maker of Creditor, on the one hand, and Lender, on the other hand.
Nothing contained in this Agreement shall impair, as between Maker and Creditor,
the obligation of Maker to pay the principal of or interest on the Subordinated
Note and its other obligations with respect to the Subordinated Debt as and when
the same shall become due and payable in accordance with the terms thereof.
SECTION 14. Endorsement of Subordinated Note; Further Assurances and Additional
Acts.
     (a) Endorsement of Subordinated Note. At the request of Lender, the
Subordinated Note and all other documents and instruments evidencing any of the
Subordinated Debt shall be endorsed with a legend noting that the Subordinated
Note and such other documents and instruments are subject to this Agreement, and
Creditor shall promptly deliver to Lender evidence of the same.
     (b) Further Assurances and Additional Acts. Each of Creditor, Maker and
Borrower shall execute, acknowledge, deliver, file, notarize and register at its
own expense all such further agreements, instruments, certificates, financing
statements, documents and assurances, and perform such acts as Lender shall deem
necessary or appropriate to effectuate the purposes of this Agreement, and
promptly provide Lender with evidence of the foregoing satisfactory in form and
substance to Lender.
SECTION 15. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile
transmission) and shall be mailed, sent or delivered at or to the address or
facsimile number of the respective party or parties set forth below, or at or to
such other address or facsimile number as such party or parties shall have
designated in a written notice to the other party or parties. All such notices
and communications shall be effective (i) if delivered by hand, when delivered;
(ii) if sent by mail, upon the earlier of the date of receipt or five business
days after deposit in the mail, first class, postage prepaid; and (iii) if sent
by facsimile transmission, when sent.
Intercreditor Agreement
HEK Note

7



--------------------------------------------------------------------------------



 



Lone No. 68890396

     
To Lender:
  Umpqua Bank
 
  Attn: Ed Jensen
 
  One Capitol Mall, Suite 600
 
  Sacramento, CA 95814
 
  Facsimile: (916) 556-1570
 
   
With a copy to:
  Kraft Opich, LLP
 
  7509 Madison Avenue, Suite 111
 
  Citrus Heights, CA 95610
 
  Attention: Martha Evensen Opich
 
  Facsimile: (916) 880-3045
 
   
To Borrower
  Solar Tax Partners 1, LLC
 
  1838 15th Street
 
  San Francisco, CA 94103
 
  Facsimile: (415) 512-9277
 
   
With a copy to:
  Greystone Renewable Energy Fund 2008-A LLC
 
  152 West 57th Street, 60th Floor
 
  New York, NY 10019
 
  Attn: Steven Shoukry
 
  Facsimile: (212) 649-9701
 
   
And:
  Solar Power, Inc.
 
  1115 Orlando Avenue
 
  Roseville, CA 95661
 
  Attn:                     
 
  Facsimile: (916) 649-9701
 
   
To Maker:
  HEK Partners, LLC
 
  1838 15th Street
 
  San Francisco, CA 94103
 
   
With a copy to:
  Solar Power, Inc.
 
  1115 Orlando Avenue
 
  Roseville, CA 95661
 
  Facsimile: (916) 649-9701
 
   
To Creditor:
  Solar Power, Inc.
 
  1115 Orlando Avenue
 
  Roseville, CA 95661
 
  Attn:                     
 
  Facsimile: (916) 649-9701
 
   
With a copy to:
  Weintraub Genshlea Chediak
 
  400 Capitol Mall, Suite 1100
 
  Sacramento, CA 95814
 
  Attn: David C. Adams
 
  Facsimile: (916) 446-1611

Intercreditor Agreement
HEK Note

8



--------------------------------------------------------------------------------



 



Lone No. 68890396
SECTION 16. No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Lender.
SECTION 17. Costs and Expenses.
     (a) Payments by Borrower. Borrower agrees to pay to Lender on demand the
reasonable out-of-pocket costs and expenses of Lender, and the reasonable fees
and disbursements of counsel to Lender (including allocated costs of internal
counsel), in connection with the negotiation, preparation, execution, delivery
and administration of this Agreement, and any amendments, modifications or
waivers of the terms thereof.
     (b) Payments by Borrower and Creditor. Each of Borrower and Creditor
jointly and severally agrees to pay to Lender on demand all costs and expenses
of Lender, and the fees and disbursements of counsel (including allocated costs
of internal counsel), in connection with the enforcement or attempted
enforcement of, and preservation of rights or interests under, this Agreement,
including any losses, costs and expenses sustained by Lender as a result of any
failure by Creditor to perform or observe its obligations contained in this
Agreement.
SECTION 18. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect so long as any Senior Debt remains unpaid. Without limiting the
generality of the foregoing, the obligations of Borrower and Creditor under
Section 17 shall survive the satisfaction of the Senior Debt and the termination
of the line of credit.
SECTION 19. Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the parties hereto and their respective successors and
assigns, and no other person or entity shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Agreement.
SECTION 20. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Borrower, each Creditor and Lender and its
respective successors and assigns.
SECTION 21. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
SECTION 22. Dispute Resolution.
     (a) Jury Trial Waiver. Borrower waives any right to trial by jury with
respect to any action or proceeding relating to the Loan or the Loan Documents,
or any understandings or prior dealings between the parties.
THE PARTIES ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE INDEBTEDNESS, AND
ANY OF
Intercreditor Agreement
HEK Note

9



--------------------------------------------------------------------------------



 



Lone No. 68890396
THE LOAN DOCUMENTS, OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.
Initials:                      [Insert initials of parties].
     (b) Judicial Reference Provision.
          (i) In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.
          (ii) With the exception of the items specified in clause (c), below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to the Loan or this Agreement or any other document,
instrument or agreement between the undersigned parties (collectively in this
Section, the “Bank Documents”), will be resolved by a reference proceeding in
California in accordance with the provisions of Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Bank Documents, venue for the reference proceeding will be in
the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court").
          (iii) The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.
          (iv) The referee shall be a retired judge or justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
          (v) The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
          (vi) The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All
Intercreditor Agreement
HEK Note

10



--------------------------------------------------------------------------------



 



Lone No. 68890396
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
          (vii) Except as expressly set forth herein, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
          (viii) The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding, which disposes of all claims of the
parties that are the subject of the reference. Pursuant to CCP §644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive. The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee. The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.
          (ix) If the enabling legislation, which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
          (x) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THE LOAN OR THIS AGREEMENT,
OR THE OTHER BANK DOCUMENTS.
     Initials:                      [Insert initials of parties].
SECTION 23. Entire Agreement; Amendments and Waivers.
     (a) Entire Agreement. This Agreement constitutes the entire agreement of
Borrower, Maker, Lender and Creditor with respect to the matters set forth
herein and supersedes any prior agreements, commitments, drafts, communications,
discussions and understandings, oral or written, with respect thereto. There are
no conditions to the full effectiveness of this Agreement.
Intercreditor Agreement
HEK Note

11



--------------------------------------------------------------------------------



 



Lone No. 68890396
     (b) Amendments and Waivers. This Agreement may not be amended except by a
writing signed by Borrower, Maker, Creditor and Lender. No waiver of any rights
of Lender under any provision of this Agreement or consent to any departure by
Creditor, Maker or Borrower therefrom shall be effective unless in writing and
signed by Lender. Any such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
SECTION 24. Conflicts. In case of any conflict or inconsistency between any
terms of this Agreement, on the one hand, and the Subordinated Note or any other
document or instrument relating to the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.
SECTION 25. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement or the validity or effectiveness of such provision
in any other jurisdiction.
SECTION 26. Interpretation. This Agreement is the result of negotiations between
and has been reviewed by counsel to Lender, Maker, Creditor, Borrower and other
parties, and is the product of all parties hereto. Accordingly, this Agreement
shall not be construed against Lender merely because of Lender’s involvement in
the preparation thereof.
SECTION 27. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
SECTION 28. Termination of Agreement. Upon payment and performance in full of
the Senior Debt and the termination of the line of credit thereunder, this
Agreement shall terminate and Lender shall promptly execute and deliver to
Borrower. Maker and Creditor such documents and instruments as shall be
necessary to evidence such termination; provided, however, that the obligations
of Borrower and Creditor under Section 17 shall survive such termination.
(Signatures begin on the following page)
Intercreditor Agreement
HEK Note

12



--------------------------------------------------------------------------------



 



Lone No. 68890396
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.
BORROWER:
Solar Tax Partners 1, LLC, a California limited liability company

                      By:   HEK Partners, LLC, a California limited liability
company         Its:   Managing Member    
 
               
 
      By:   /s/ William Hedden    
 
         
 
WILLIAM HEDDEN, Manager    
 
               
 
      By:   /s/ Steven Kay    
 
         
 
STEVEN KAY, Manager    
 
               
 
      By:   /s/ Stephen C. Kircher    
 
         
 
STEPHEN C. KIRCHER, Manager    
 
                MAKER:    
 
                HEK Partners, LLC, a California limited liability company    
 
               
 
  By:   /s/ William Hedden                           WILLIAM HEDDEN, Manager    
 
               
 
  By:   /s/ Steven Kay                           STEVEN KAY, Manager    
 
               
 
  By:   /s/ Stephen C. Kircher                           STEPHEN C. KIRCHER,
Manager    
 
                CREDITOR:    
 
                Solar Power, Inc.,     a California corporation    
 
               
 
  By:   /s/ Stephen C. Kircher                  
 
  Its:   CEO                      
 
                LENDER:    
 
                Umpqua Bank,     an Oregon corporation    
 
               
 
  By:   /s/ Ed Jensen                           Ed Jensen             Senior
Vice President    

 